This is an appeal by the defendant, the Marsdale Realty Company, Inc., from a judgment annulling and canceling a contract for the purchase and sale of lot 264 on Hampton street, Albany, N. Y., and ordering the defendant to restore and pay to the plaintiff $550, the sum paid to the defendant company, with costs. The action is brought by the plaintiffs for the rescinding of a land contract and is based on false representations made to the plaintiffs by the defendant and its agents in selling the plaintiffs the lot in question and in representing it to be a level lot, whereas it was an uneven lot, the northerly part of said lot being several feet lower than the southerly portion. It was on a paved street, the pavement ending some twelve feet south of the boundary of the lot in question and the plaintiffs claim that the defendant’s agent showed them the lot and paced it off from the end of the pavement which was some ten or twelve feet from the northerly boundary of the lot. The evidence supports the findings of fact and conclusions of law arrived at by the trial court. The judgment appealed from should be affirmed with costs. Judgment unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.